DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
Acknowledgment is made of the Response filed April 8, 2022.  Claims 207-216 are pending.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 207-210 and 212-216 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tu (CN 109539024).
Regarding claim 207, Tu discloses an apparatus for providing light, the apparatus comprising: a base 20; a housing (at least 10,12); a light emitting diode (LED) (generally 40) disposed in the housing; and a collar (at least 14) that in operation is rotatable relative to the housing to adjust a beam spread angle of a beam emitted from the LED; wherein the base 20 is configured to: mechanically an electrically dock in an interior of a U-channel fixture support and support the housing at different user-selectable heights relative to the U-channel fixture support (see at least Figures 1-21 and paragraphs [0001]-[0043]).
Regarding claim 208, the collar 14 in Tu is threadedly engaged with the housing (10,12) (see at least Figures 1-7; threads 142 engage with threads 122).
Regarding claim 209, linear translation of the collar 14 in Tu relative to a central axis of the housing changes a distance between the emitter and a lens 13 (see at least Figures 1-7 and paragraphs [0001]-[0043]).
Regarding claim 210, the apparatus in Tu further comprises a detent (at least 146) to prevent the collar 14 from separating from the housing (10,12) (see at least Figures 1-7 and paragraphs [0001]-[0043]).
Regarding claim 212, the apparatus in Tu further comprises an articulating joint 30 that provides freedom for the housing (10,12) to be manually moved vertically relative to the base 20 (see at least Figures 1-7 and paragraphs [0001]-[0043]).
Regarding claim 213, the housing (10,12) and the support in Tu are configured such that an entirety of the housing is movable into the interior (see at least Figures 1-7).
Regarding claim 214, the housing (10,12) in Tu includes a lip distal the base; the fixture support includes a U-channel spine and an edge distal the spine (inherent to track supports); and the lip is movable into the interior past the edge (see at least Figures 1-7).  
Regarding claim 215, the articulating joint in Tu is a first articulating joint, a second articulating joint that provides freedom for the housing (10,12) to rotate about a vertical direction that passes through the base 20 when the base in operation (see at least Figures 1-7 and paragraphs [0001]-[0043]).
Regarding claim 216, the apparatus in Tu further comprises a third articulating joint that provides freedom for the housing (10,12) to tilt relative to the base 20 (see at least Figures 1-7 and paragraphs [0001]-[0043]).

 
Allowable Subject Matter
Claim 211 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed April 8, 2022 have been fully considered but they are not persuasive.  Regarding claim 207, Examiner respectfully disagrees with Applicant’s submission that the lamp housing (10,12) in Tu is not adjustable to different user-selectable heights.  As illustrated in Figures 3-4 and described in paras [0013]-[0014], the lamp housing (10,12) in Tu is rotatable about a rotating pin 17, thus the height of lamp housing (10,12) can be adjusted relative to the U-channel fixture that receives base 20 by rotating the housing (10,12) about rotating pin 17.  Examiner notes that Applicant is not reciting that the base 20 (or joint 30) be adjustable to different user-selectable heights, rather, Applicant recites that the base be configured to support the housing at different user-selectable heights.  In Tu, the base 20 is configured to support the housing (10,12) at different user-selectable heights when the housing (10,12) is rotated to different heights about rotating pin 17.  Accordingly, Examiner respectfully submits that the base 20 in Tu is “configured to….support the housing (10,12) at different user-selectable heights relative to the U-channel fixture support”.  The rejections in the previous Office Action are therefore maintained.       



Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875